Exhibit 10.1

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Agreement”) is made as of May 5, 2008, by and
among NOBLE INTERNATIONAL, LTD., a Delaware corporation (the “Company”),
ARCELORMITTAL S.A. (formerly known as Arcelor S.A.), a corporation organized
under the laws of Luxembourg (“Arcelor”) and ROBERT J. SKANDALARIS, an
individual residing in Bloomfield Hills, Michigan (“Skandalaris”).

RECITALS

The Company, Arcelor and Skandalaris are parties (i) to that certain Standstill
and Stockholder Agreement dated as of August 31, 2007, as amended by the
Agreement and Waiver, dated as of March 20, 2008 (as so amended, the “Standstill
and Stockholder Agreement”) and (ii) to that certain Registration Rights
Agreement dated as of August 31, 2007, as amended by the First Amendment to
Registration Rights Agreement, dated as of March 20, 2008 (as so amended, the
“Registration Rights Agreement”).

Arcelor and Skandalaris are parties to a letter agreement, dated March 12, 2008,
pursuant to which Skandalaris and Arcelor agreed that, upon the closing of the
stock purchase provided for therein, Skandalaris’ rights under the Standstill
and Stockholder Agreement and the Registration Rights Agreement shall terminate
(the “Termination of Rights”). The closing of such stock purchase occurred on
April 7, 2008.

The Company, Arcelor and Skandalaris desire that the Termination of Rights
provided for in the March 12, 2008 letter agreement shall be deemed further
amendments to the Standstill and Stockholder Agreement and the Registration
Rights Agreement.

Accordingly, the parties hereby agree as follows:

1. Amendments. The Standstill and Stockholder Agreement and the Registration
Rights Agreement are hereby amended to terminate all of the rights of
Skandalaris therein and thereunder.

2. Miscellaneous.

2.1 Remainder of Agreements Unmodified. Except as modified by this Agreement,
the Standstill and Stockholder Agreement and the Registration Rights Agreement
shall both remain unmodified and in full force and effect.

2.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that both parties need not
sign the same counterpart. Facsimile signatures shall, for all purposes of this
Agreement, be deemed to be originals and shall be enforceable as such.



--------------------------------------------------------------------------------

Execution

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the day and year first above written.

 

NOBLE INTERNATIONAL, LTD. By:  

/s/ Thomas L. Saeli

Name:   Thomas L. Saeli Title:   Chief Executive Officer ARCELORMITTAL S.A. By:
 

/s/ Jean-François Crancée

Name:   Jean-François Crancée Title  

 

By:  

/s/ Jean-Luc Maurange

Name:   Jean-Luc Maurange Title:   VP ArcelorMittal

/s/ Robert J. Skandalari

ROBERT J. SKANDALARIS

 

2